NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION
This opinion shall not "constitute precedent or be binding upon any court."
 Although it is posted on the internet, this opinion is binding only on the
   parties in the case and its use in other cases is limited. R. 1:36-3.




                                           SUPERIOR COURT OF NEW JERSEY
                                           APPELLATE DIVISION
                                           DOCKET NO. A-1253-16T3

TROOPER JUSTINE POSER (BADGE
No. 5910),

       Plaintiff-Appellant,

v.

STATE OF NEW JERSEY, DIVISION
OF STATE POLICE OF THE STATE
OF NEW JERSEY, DEPARTMENT1 OF
LAW    AND    PUBLIC    SAFETY,
COLONEL   RICK   FUENTES,   and
MAJOR HUGH JOHNSON (Ret.),

       Defendants-Respondents.

            Argued telephonically         January      24,   2018   –
            Decided June 22, 2018

            Judges    Simonelli,      Rothstadt,       and   Gooden
            Brown.

            On appeal from Superior Court of New Jersey,
            Law Division, Mercer County, Docket No.
            L-0069-14.

            George T.      Daggett    argued     the    cause   for
            appellant.

            Tasha M. Bradt, Deputy Attorney General,
            argued the cause for respondents (Gurbir S.
            Grewal, Attorney General, attorney; Melissa


1
     Improperly pled as Division.
              H. Raksa, Assistant Attorney General,                                of
              counsel; Tasha M. Bradt, on the brief).

PER CURIAM

       Plaintiff       Justine    Poser,          a     member     of       the     New    Jersey

Division of State Police, appeals from a November 18, 2016 Law

Division    order      upholding       its    August         5,    2016       order       granting

summary judgment to defendants, the State of New Jersey, the New

Jersey Division of State Police, Colonel Rick Fuentes, Major

Hugh Johnson, and John Does 1-5 (collectively defendants), and

dismissing      her    complaint       with   prejudice.               In     her    complaint,

plaintiff asserted a cause of action for retaliation under the

New    Jersey     Conscientious          Employee            Protection            Act    (CEPA),

N.J.S.A. 34:19-1 to -14, alleging defendants transferred her to

another unit as retaliation for filing a complaint against a

superior.        In    granting        summary         judgment,        the       motion     judge

concluded     plaintiff     had    failed             to   raise    disputed            issues    of

material    facts      required    to     establish           a    prima      facie       case    of

retaliation      and    withstand       summary            judgment.          On    plaintiff’s

motion for reconsideration, the judge maintained his position.

       At the outset, we point out that plaintiff’s notice of

appeal only identified the November 18, 2016 order denying her

motion for reconsideration.              If the notice of appeal "designates

only the order entered on a motion for reconsideration, it is

only   that     proceeding       and    not       the      order    that      generated          the


                                              2                                           A-1253-16T3
reconsideration      motion    that    may    be     reviewed.”       Pressler       &

Verniero, Current N.J. Court Rules, cmt. 6.1 on R. 2:5-1(f)(1)

(2018).    However, because defendants have not objected to our

review    of   the   August    5,   2016     order    granting    them      summary

judgment, and addressed the summary judgment motion in their

merits brief, we may address the merits of the summary judgment

motion.    See W.H. Indus., Inc. v. Fundicao Balancins, Ltda, 397

N.J. Super. 455, 458 (App. Div. 2008).                   That being said, we

agree with the judge’s ruling on the summary judgment motion and

affirm.

     We derive the following facts from evidence submitted by

the parties in support of, and in opposition to, the summary

judgment motion, and view them in the light most favorable to

plaintiff.      Angland v. Mountain Creek Resort, Inc., 213 N.J.

573, 577 (2013) (citing Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 523 (1995)).            Plaintiff graduated from the 121st

class of the State Police Academy on April 21, 2001.                  She worked

in   various    positions     for     ten    years    until   2011,    when       she

transferred     to   the    Digital     Technology       Investigations          Unit

(DTIU), "which makes use of federally funded technology, via the

Internet Crimes Against Children (ICAC) grant, to investigate

internet   crimes    against    children."         Approximately      six    months

later, she attended Criminal Investigation School in order to



                                        3                                   A-1253-16T3
become a detective in the DTIU.

      The facts giving rise to the complaint first unfolded in

September 2012.        Plaintiff was having breakfast with fellow DTIU

Detectives Chris Sciortino and Chris DeAngelis, when Sciortino

disclosed      that    DTIU     Detective        Sergeant          First    Class        Charles

Allen,    their       superior     officer,            had    asked        him     to    remove

pornography from his computer.                   Sciortino speculated that Allen

wanted    to    remove    the    files      in     anticipation            of    an     upcoming

federal audit on the DTIU's use of federal funds.                                       Although

Sciortino was unable to remove the file, titled "gangbang," he

told plaintiff and DeAngelis that while he was working on the

computer, Allen had commented on "the actual adult porn sites"

he liked to visit.

      Plaintiff told Sciortino he should report the incident, but

Sciortino      "wanted    to    leave       it    alone."           A    few     days    later,

plaintiff discussed Sciortino's comments with Detectives Erin

Micciulla      and     Chris    Camm.            Camm,       who    was     in     charge      of

maintaining training laptops, told plaintiff and Micciulla about

an   incident    where    he     had    found      a    missing         laptop    in     Allen's

office,         "connected             to         the          undercover               network

and . . . downloading adult pornography."                          Camm said he did not

do   anything    about    the     incident        out    of    fear.            Plaintiff     and

Micciulla      found    Allen's    actions         "completely           unacceptable"          in



                                             4                                          A-1253-16T3
light of the DTIU's focus on "combat[ing] sexual exploitation of

children."

      Micciulla reported the incident to Lieutenant Joe Glennon,

who said he needed "to get [his] ducks in order before [he did]

anything."         Upset by Glennon's inaction, plaintiff and Micciulla

filed    a       complaint   with    the    Office       of    Professional      Standards

(OPS) on September 27, 2012.                In their complaint, they stressed

the   urgent        need   for   a   response,          as    Allen   could   delete    the

evidence from the computers before OPS could investigate.                               OPS

sent a trooper to remove the equipment from the DTIU later that

same day.

      Plaintiff also filed a report with the Equal Employment

Opportunity Office (EEO) because of the "harassing" and "sexual

nature"      of     Allen's      actions.          In    her     interview      with   EEO,

plaintiff         reported    feeling      "extremely          uncomfortable"      dealing

"with        a     supervisor [who          was]        downloading       and      viewing

[pornography] for his personal pleasure in his office while at

work."       She called Allen's conduct "disgusting," and said she

"did not want to physically touch his computers."

      Within a few days of filing the report, Allen was detached2

to the Cyber Crimes Unit, located "directly across the hall from


2
    In her deposition, plaintiff said "detachment is what the
State Police does when they need to quickly move somebody."



                                             5                                    A-1253-16T3
the [DTIU]."       Shortly thereafter, plaintiff again complained to

OPS   and    EEO   that   she    was    still    uncomfortable      with     Allen's

proximity to her, as they still saw each other every day, parked

in the same lot, and used the same door.                      Both OPS and EEO

informed her there was "nothing [they could] do about that."

      On    January   16,    2013,     Major    Hugh     Johnson,   head     of    the

Special     Investigation       Section,      promoted     plaintiff    to    Acting

Detective Sergeant of the Evidence Management Unit (EMU), which

was "responsible for the handling and care of all evidence in

the custody of the State Police."               The EMU, located at Division

Headquarters in West Trenton, was in a different location from

the DTIU.      Her transfer was to become effective on January 26,

2013.3      When Glennon called plaintiff to inform her about her

promotion and transfer, plaintiff told him she did not want the

position.      Glennon      attempted    to     convince    plaintiff      the    move

would benefit her career, but, when she still refused, he said,

3
   Johnson certified that when the position of Detective Sergeant
at the EMU became available, another officer who already worked
in the unit was selected for the promotion.     However, during a
routine check of that officer's background, Johnson discovered
he was the subject of an OPS investigation and, therefore,
ineligible for promotion. As a result, he gave the promotion to
plaintiff because she was "the next individual on the list" for
a promotion to Sergeant. Johnson certified that although he was
aware of the internal complaint filed against Allen, he did not
know who had filed the complaint because that information was
confidential.    He also averred he was "unaware of any other
promotional opportunities" when he promoted and transferred
plaintiff to the EMU.



                                         6                                   A-1253-16T3
"Justine, the Major's not asking you, he's telling you."

       At the time of her transfer, plaintiff ranked first in the

State Police Ranking System, which meant she was first up for

Sergeant in the DTIU.            The State Police awarded promotions based

on a ranking system, and transfers did not require employee

consent       before    becoming        effective.         Nonetheless,         plaintiff

believed      her     promotion     and     transfer       to   the    EMU,     over    her

objections, violated the State Police's practice of discussing

promotions with the recipient in advance to determine if the

move    was     personally        and     professionally        beneficial       to     the

recipient.

       Two days after the announcement of plaintiff's transfer,

Detective      Ryan     Hoppock    of     the    Cyber     Unit,      where   Allen     was

detached, overheard Allen telling Cyber Unit Lieutenant Stanley

Field that plaintiff had "got[ten] what she deserved because she

made a complaint."         Hoppock also heard the men saying plaintiff

and Micciulla were both on a "bury list" and would "get [theirs]

for    what    [they]     said."          Hoppock    reported      the    comments      to

Micciulla, who told plaintiff.

       When plaintiff first arrived at the EMU, another member of

the    unit    asked,    "[W]ho     did    you     piss    off?"       Later,    the    EMU

Lieutenant told plaintiff he was sorry she had been transferred

to    their    unit    because     they     were    "the    misfits      of   the     State



                                             7                                   A-1253-16T3
Police."      Five days after plaintiff's transfer to the EMU became

effective, DeAngelis was promoted to Acting Detective Sergeant

at the DTIU, effective February 9, 2013.

       Plaintiff      felt    that    working    at     the   EMU    was   "demeaning"

because "the individuals [who] work[ed] there were either sent

there       because       they      got    in    trouble . . . or          they        were

physically . . . disabled."                 According    to    plaintiff,        "it   was

known[] that [the EMU] . . . is where you go when you're in

trouble      or    injured."         She    found     the     work   "mundane,"        and

described           the          evidence        repository           as          "dirty,

dingy, . . . smelly,"              "disgusting,"      and     "foul."           Plaintiff

thought the transfer was unwarranted and done as "punishment

for . . . filing [a complaint] against . . . two senior members"

of the State Police.

       On    February      13,     2013,    plaintiff       submitted      a    "written

special report requesting a transfer back to [the DTIU.]"                               The

State Police approved her request and agreed to transfer her

back    to   the    DTIU     "as    soon    as . . . operationally             feasible."

However, plaintiff did not receive a response to her request

until the paperwork "appeared on [her] desk" in April 2014.                              In

May 2014, she was transferred to the Cyber Crimes Unit4 and her


4
   Allen was no longer detached to the Cyber Crimes Unit when
plaintiff transferred there.



                                             8                                   A-1253-16T3
promotion to Sergeant was finalized.

    By leave granted, on February 19, 2016, plaintiff filed an

amended four-count complaint alleging defendants had violated

her rights under CEPA.   Specifically, she claimed her transfer

to the EMU, over her objection, was retaliation for reporting

Allen's illegal use of federally-funded technology to download

pornography.   After discovery was completed, defendants moved

for summary judgment, arguing that plaintiff had failed to make

out a prima facie case under CEPA.         On August 5, 2016, after

oral argument, the motion judge granted defendants' motion.

    Referring to the "four elements in a CEPA claim," the judge

concluded that plaintiff had established the first two elements

of a prima facie claim, as there was no factual dispute that

plaintiff reasonably believed "[d]ownloading adult pornography

on [the] State's leased computers . . . was a violation of a

law, rule[,] or public policy."       Next, the judge determined that

plaintiff "complain[ing] about it and [bringing] it to people's

attention" was a protected whistleblowing activity.          However,

the judge found plaintiff had failed to establish the third

element, which requires an adverse employment action.       In fact,

the judge found her promotion was "a reward for bringing it up,"

or a "favorable action," even if it meant a longer commute and a




                                  9                          A-1253-16T3
longer workweek.5

     The judge explained:

            I understand it was a transfer, a different
            location, and I understand she had to drive
            further to get to work, but she works for
            the State Police.     If she worked for a
            municipality that only had offices in the
            municipality and for some reason they're now
            sending her far, far away, maybe I could get
            there.   But the State Police operate all
            around the [S]tate of New Jersey. . . . So
            I can't draw an inference that . . . it's an
            adverse action just because she says she has
            to drive longer.

                 I understand she used to have four-day
            workweeks,   and  now  she's    got   five-day
            workweeks, but where's the evidence that
            shows that that's something she was entitled
            to, that that was supposed to be a career-
            long position in the first place, . . . that
            this      was     something       she      had
            that . . . constituted    some      kind    of
            entitlement, or right, or property, or
            something, so that if it was [lost] that
            it's worth compensating.       I don’t have
            anything like that.

According    to   the   judge,    the    only   adverse    consequence        of

plaintiff's transfer was the loss of overtime, but she had not

provided    any   evidence   of   lost   income.       Further,   the     judge

rejected    plaintiff's   contention     that   "the    timing    of   things"

supported her retaliation claim.

     Plaintiff filed a motion for reconsideration pursuant to


5
   At DTIU, "[p]laintiff worked four ten-hour shifts."                  At the
EMU, "she worked five eight-hour shifts."



                                    10                                 A-1253-16T3
Rule 4:49-2, which the judge entertained.                     However, after oral

argument     on   November     18,   2016,   the    judge     denied   plaintiff's

motion      and   affirmed     his    initial   decision        granting     summary

judgment in favor of defendants.             This appeal followed.

      We review a ruling on a motion for summary judgment de novo

and apply the same standard as the trial court.                     Templo Fuente

De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016) (citation omitted).                  Thus, we consider, as

the   motion      judge      did,    "whether      the    competent      evidential

materials presented, when viewed in the light most favorable to

the   non-moving      party,    are    sufficient        to   permit   a   rational

factfinder to resolve the alleged disputed issue in favor of the

non-moving party."        Brill, 142 N.J. at 540.

      "If there is no genuine issue of material fact, we must

then 'decide whether the trial court correctly interpreted the

law.'"       DepoLink Court Reporting & Litig. Support Servs. v.

Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs., Inc., 396 N.J. Super. 486, 494 (App.

Div. 2007)).         We review issues of law de novo and accord no

deference to the trial judge's legal conclusions.                      Nicholas v.

Mynster, 213 N.J. 463, 478 (2013).                 "[F]or mixed questions of

law   and    fact,    [we]    give[]    deference . . . to         the     supported

factual findings of the trial court, but review[] de novo the



                                        11                                  A-1253-16T3
lower court's application of any legal rules to such factual

findings."      State v. Pierre, 223 N.J. 560, 577 (2015) (first

alteration in original) (quoting State v. Harris, 181 N.J. 391,

416 (2004)).

       This standard compels the grant of summary judgment "if the

pleadings,      depositions,     answers     to        interrogatories    and

admissions on file, together with the affidavits, if any, show

that    there   is   no   genuine   issue   as    to    any   material   fact

challenged and that the moving party is entitled to a judgment

or order as a matter of law."             R. 4:46-2(c).        "To defeat a

motion for summary judgment, the opponent must 'come forward

with evidence that creates a genuine issue of material fact.'"

Cortez v. Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014)

(quoting Horizon Blue Cross Blue Shield of N.J. v. State, 425

N.J. Super. 1, 32 (App. Div. 2012)).              "[C]onclusory and self-

serving assertions by one of the parties are insufficient to

overcome the motion[.]"        Puder v. Buechel, 183 N.J. 428, 440-41

(2005) (citation omitted).          Applying the above standards, we

discern no reason to reverse the grant of summary judgment.

       CEPA seeks to eliminate "vindictive employment practices"

by prohibiting employers from taking "any retaliatory action[,]"

Abbamont v. Piscataway Twp. Bd. of Educ., 138 N.J. 405, 418

(1994), against an employee who:



                                     12                             A-1253-16T3
         a. Discloses, or threatens to disclose to a
         supervisor or to a public body an activity,
         policy or practice of the employer, or
         another employer, with whom there is a
         business relationship, that the employee
         reasonably believes:

              (1) is in violation of a law, or a
              rule   or  regulation   promulgated
              pursuant to law . . . ; or

              (2)      is      fraudulent     or
              criminal . . . ;

         b. Provides information to, or testifies
         before,   any  public  body  conducting  an
         investigation, hearing or inquiry into any
         violation of law, or a rule or regulation
         promulgated   pursuant   to  law   by   the
         employer . . . ; or

         c. Objects to, or refuses to participate in
         any activity, policy or practice which the
         employee reasonably believes:

              (1) is in violation of a law, or a
              rule   or  regulation   promulgated
              pursuant to law . . . ;

              (2)      is      fraudulent     or
              criminal . . . ; or

              (3) is incompatible with a clear
              mandate     of    public    policy
              concerning   the   public  health,
              safety or welfare or protection of
              the environment.

         [N.J.S.A. 34:19-3.]

    To establish a prima facie claim under CEPA, a plaintiff

must prove each of the following:

         (1) he or she reasonably believed that his
         or her employer's conduct was violating


                               13                      A-1253-16T3
            either   a    law,   rule, or  regulation
            promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing"
            activity described in [N.J.S.A.] 34:19-3(c);

            (3) an adverse employment action was taken
            against him or her; and

            (4) a causal connection exists between the
            whistle-blowing activity and the adverse
            employment action.

            [Lippman v. Ethicon, Inc., 222 N.J. 362, 380
            (2015) (quoting Dzwonar v. McDevitt, 177
            N.J. 451, 462 (2003)).]

    If a plaintiff makes this threshold showing, the burden

shifts     to     the    defendant    to    set    forth   a     legitimate    non-

retaliatory reason for the adverse action.                      Klein v. Univ. of

Med. & Dentistry of N.J., 377 N.J. Super. 28, 38 (App. Div.

2005)    (citation       omitted).       "If    such   reasons     are   proffered,

plaintiff must then raise a genuine issue of material fact that

the employer's proffered explanation is pretextual."                     Id. at 39

(citation omitted).

    Here,        the    motion   judge   found    plaintiff      had   successfully

established the first element of a CEPA claim, and during oral

argument    on     their    summary      judgment      motion    defense    counsel

conceded, "Nobody disputes, by the way, that Allen using a State

computer to download pornography is something that we don't want

to have.        Nobody disputes that."          The judge also determined that



                                           14                              A-1253-16T3
plaintiff successfully established the second element, finding

that her reports to OPS, "which is like an internal affairs

department," and EEO were protected whistleblowing activities.

However, the judge concluded plaintiff failed to establish the

third element because a promotion did not constitute an adverse

employment action.

      CEPA defines retaliation as "the discharge, suspension[,]

or demotion of an employee, or other adverse employment action

taken   against     an    employee      in     the   terms     and    conditions          of

employment."       N.J.S.A.      34:19-2(e).          However,       as   our      Supreme

Court clarified, "the universe of possible retaliatory actions

under   CEPA      is     greater       than       discharge,     suspension,             and

demotion[,]" as evidenced by the statute's express inclusion of

"other adverse employment action taken against an employee in

the terms and conditions of employment."                       Donelson v. DuPont

Chambers   Works,      206     N.J.   243,     257   (2011)     (quoting        N.J.S.A.

34:19-2(e)).

      Indeed, "adverse employment action" may include such things

as   "making   false     accusations         of   misconduct,        giving     negative

performance      reviews,      issuing    an      unwarranted    suspension,             and

requiring pretextual mental-health evaluations[.]"                         Id. at 258.

In   addition,    an     act   of     retaliation     "need     not       be   a    single

discrete" event.         Green v. Jersey City Bd. of Educ., 177 N.J.



                                          15                                       A-1253-16T3
434,    448    (2003).            Instead,         an    employee          may    point    to    "many

separate      but    relatively           minor      instances         of    behavior       directed

against an employee that may not be actionable individually but

that    combine       to    make     up       a    pattern       of    retaliatory         conduct."

Ibid.         Thus,        when     deciding            whether       an     employer's         action

constitutes      retaliation,             courts         should       view    the    question      "in

light of the broad remedial purpose of CEPA[.]"                                      Donelson, 206

N.J. at 257.

       However,       "not        every       employment           action         that     makes    an

employee unhappy constitutes 'an actionable adverse action.'"

Nardello v. Twp. of Vorhees, 377 N.J. Super. 428, 434 (App. Div.

2005)   (quoting           Cokus    v.     Bristol         Myers      Squibb       Co.,    362     N.J.

Super. 366, 378 (Law Div. 2002), aff'd, 362 N.J. Super. 245

(App. Div. 2003)).                To be actionable, "an allegedly retaliatory

act must be 'sufficiently severe or pervasive to have altered

plaintiff's         conditions           of       employment          in     an     important      and

material manner.'"                El-Sioufi v. St. Peter's Univ. Hosp., 382

N.J. Super. 145, 176 (App. Div. 2005) (quoting Cokus v. Bristol-

Myers Squibb Co., 362 N.J. Super. 245, 246 (App. Div. 2003)).

Incidents that cause a "bruised ego or injured pride[,]" Beasley

v.   Passaic    Cty.,        377    N.J.          Super.    585,       607    (App.      Div.    2005)

(quoting      Klein,        377     N.J.          Super.    at     46),      or     that    make    an

employee's job "mildly unpleasant" but do not have a substantial



                                                    16                                      A-1253-16T3
impact on the terms and conditions of employment, Hancock v.

Borough of Oaklyn, 347 N.J. Super. 350, 360 (App. Div. 2002),

are insufficient to prove actionable retaliation.

       Applying these principles, we agree with the motion judge

that    plaintiff     did    not    suffer       an    adverse    employment         action.

Plaintiff does not dispute that her transfer was not a demotion

and did not result in a loss of status, reduction in pay, or

diminution in job responsibilities.                         See Mancini v. Twp. of

Teaneck,       349    N.J.     Super.       527,           564   (App.     Div.      2002).

Nevertheless, plaintiff argues, her transfer from the DTIU to

the EMU was an adverse employment action because it put her "in

a     worse     position      than      she       was        before . . . physically,

monetarily[,] and [in] the nature of her employment."                           According

to plaintiff, had she not been transferred to the EMU, within a

few days, she would have become a Sergeant at the DTIU, where

she    was     "highly      specialized,"         as       evidenced      by   DeAngelis'

promotion five days after her transfer to the EMU.

       Plaintiff cites the timing of the transfer and the EMU's

reputation      as    the     unit    of      "misfits,"         as    well     as     other

disadvantages        from    her    transfer,         as    further    proof    that    her

promotion was retaliatory.                 Specifically, she points out that

she transferred to the EMU as "Acting Sergeant," and therefore,

she    would   have    to    wait    120    days      to     receive     the   raise   that



                                            17                                    A-1253-16T3
accompanied the promotion.               She also complains of a loss of

overtime    opportunities       due     to    the    EMU's      lighter       workload,      a

longer commute by twenty minutes, and a longer workweek, which

required her to incur additional childcare costs.

      Plaintiff's       grievances      do    not     rise      to    the   level     of    an

actionable adverse employment action because, by all accounts,

her transfer was a promotion.                Plaintiff's complaints regarding

the EMU's reputation are akin to "a bruised ego or injured pride

on    the   part   of     the    employee,"          which      are     not     actionable

employment consequences under CEPA.                   Klein, 377 N.J. Super. at

46.     Plaintiff's objection to her transfer and her belief that

her skills were better suited to the DTIU do not convert a

promotion to actionable retaliation.                      Mancini, 349 N.J. Super.

at 564-65 (holding that an adverse employment action does not

occur simply because an employee is unhappy).

      Plaintiff's remaining complaints are similarly unavailing.

During her deposition, she admitted that she still had overtime

opportunities      at    the     EMU,      but      had    to    apply        for   special

assignments instead of working on cases related to her unit.

This, in addition to the longer workweek with shorter days and

the twenty minutes added to her commute, might have made her job

"mildly unpleasant" but did not have a sufficient impact on the

terms    and   conditions       of   her     employment         to    prove     actionable



                                             18                                     A-1253-16T3
retaliation.      See Hancock, 347 N.J. Super. at 360.

      Thus, we conclude plaintiff failed to establish a prima

facie case under CEPA, and the motion judge properly granted

summary judgment to defendants and properly denied plaintiff's

motion for reconsideration.      Because of our conclusion, we need

not   address      plaintiff's   arguments   regarding    the    causal

connection between plaintiff's whistleblowing activity and the

transfer,   defendants'    purportedly   pretextual   reasons   for   the

transfer, or the denial of her reconsideration motion.

      Affirmed.




                                   19                           A-1253-16T3